Citation Nr: 1343113	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disability, including diverticulitis, chronic colonic gastritis, gastroesophageal reflux disease and hiatal hernia claimed as hypertrophic gastritis, including as secondary to lumbar paravertebral fibromyositis with disc disease at L5-S1 and radiculopathy.

2.  Entitlement to service connection for service connection for a kidney disability, including hematuria claimed as chronic nephritis, including as secondary to lumbar paravertebral fibromyositis with disc disease at L5-S1 and radiculopathy.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from June 23, 1984 to July 7, 1984.  He also had periods of active duty for training and inactive duty for training from January 1969 to January 1975, and from February 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This claim was previously before the Board in January 2009 and February 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Diverticulitis, chronic colonic gastritis, gastroesophageal reflux disease and hiatal hernia were caused by the service-connected lumbar paravertebral fibromyositis with disc disease at L5-S1 and radiculopathy.

2.  Renal disease with hematuria was caused by the service-connected lumbar paravertebral fibromyositis with disc disease at L5-S1 and radiculopathy.





CONCLUSIONS OF LAW

1.  Diverticulitis, chronic colonic gastritis, gastroesophageal reflux disease and hiatal hernia claimed as hypertrophic gastritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  Renal disease with hematuria was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Despite the voluminous evidence of record, because the medical evidence was inadequate to adjudicate the Veteran's appeal, the Board solicited an expert opinion from a VHA specialist.  Based on his review of the evidence of record and with citation to medical studies, the VHA specialist opined that it was at least as likely as not that the Veteran's diverticulitis, gastritis, gastroesophageal reflux disease and renal disease with hematuria were caused by his service-connected lumbar vertebral fibromyositis with disc disease, to include the medications he uses to treat the disability.   In light of the positive medical opinion from the VHA specialist, the Board finds that service connection is warranted for diverticulitis, chronic colonic gastritis, gastroesophageal reflux disease and hiatal hernia and for renal disease with hematuria.   


ORDER

Service connection for diverticulitis, chronic colonic gastritis, gastroesophageal reflux disease and hiatal hernia, is granted.

Service connection for renal disease with hematuria is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


